Case 2:18-cv-14380-CCC-CLW Document 21 Filed 08/07/19 Page 1 of 3 PageID: 553




 LEVI & KORSINSKY, LLP
 Donald J. Enright
 1101 30thStreetNW
 Suite 115
 Washington, DC 20007
 Tel.: (202) 524-4292
 Fax: (202) 333-2121
 Email: denright@zlk.com

  Counselfor Lead Flaintff

                UNITED STATES DISTRICT COURT FOR THE
                       DISTRICT OF NEW JERSEY

  NATHANAEL KLINGBERG,                         )
  individually and on behalf of all others     )
  similarly situated,                          )
                                               )   C.A. No. 2:18-cv-143$0 (CCC)
                     Plaintiff,                )
                                               )
               v.                              )   NOTICE OF VOLUNTARY
                                               )   DISMISSAL WITHOUT
  MGT CAPITAL iNVESTMENTS, iNC.,               )   PREJUDICE PURSUANT TO
  ROBERT B. LADD, JOHN MCAFEE,                 )   FED. R. CIV. P. 41(a)
  ROBERT S. LOWREY, BARRY C.                   )
  HONIG, JOHN STETSON, MICHAEL                 )
  BRAUSER, JOHN 0’ ROURKE III,                 )
  AND MARK GROUSSMAN,                          )
                                               )
                     Defendants.               )
                                               )
       WHEREAS, the above-captioned action (the “Action”) asserts claims under

 the federal securities laws against defendants MGT Capital Investments, Inc., Robert

 B. Ladd, John McAfee, Robert S. Lowrey, Barry C. Honig, John Stetson, Michael

 Brauser, John O’Rourke III, and Mark Groussman (“Defendants”);
Case 2:18-cv-14380-CCC-CLW Document 21 Filed 08/07/19 Page 2 of 3 PageID: 554




        WHEREAS, on December 3, 2018, the Honorable Loreffa A. Preska issued

  an order in the related proceeding, Guyer v. MGT Capital Investments, Inc., et at,

  18-Civ-9228-LAP (S.D.N.Y.) (the “Guyer Action”), appointing lead plaintiff

  movants Peter Oh, Kevin J00 Hoon Koo, Sam Koo, Dae C. Paek, and Monica Paek

  (collectively, the “Southern California Plaintiffs Group” or “Lead Plaintiff’) as Lead

  Plaintiff pursuant to the Private Securities Litigation Reform Act of 1995

  (“PSLRA”), 15 U.S.C.    §   78u-4(a)(3)(B), in the Guyer Action;

        WHEREAS, on January 8, 2019, this Court appointed the Southern California

 Plaintiffs Group as Lead Plaintiff in this Action pursuant to the PSLRA;

        WHEREAS, Lead Plaintiff has determined to litigate the putative class’

  claims against Defendants in the Guyer Action pending in the Southern District of

 New York;

        LEAD PLAINTIFF HEREBY GIVES NOTICE pursuant to Federal Rule

  of Civil Procedure 4 1(a) that Lead Plaintiffs claims in the above-captioned Action

 against Defendants are hereby dismissed without prejudice.




                                             2
Case 2:18-cv-14380-CCC-CLW Document 21 Filed 08/07/19 Page 3 of 3 PageID: 555




     Dated: July 31, 2019                      Respectfully submitted,

                                               LEVI & KORSINSKY, LLP

                                               /s/ Donald I Enri,ght
                                               Donald J. Enright
     Shannon L. Hopkins*                       Elizabeth K. Tripodi*
     55 Broadway, 10th Floor                   John A. Carriel*
     New York, New York 10006                  1101 30th Street, N.W., Suite 115
     Telephone: (212) 363-7500                 Washington, DC 20007
     Facsimile: (212) 363-7171                 Telephone: (202) 524-4290
     Email: shopkins@zlk.com                   Facsimile: (202) 333-2121
     * to
          be admittedpro hac vice              Email: denright@zlk.com
                                               Email: etripodi@zlk.com
                                               Email: jcarriel@zlk.com
                                               *
                                                 to be admitted pro hac vice

     Attorneys for Lead Plaintiff the Southern Calfornia Plaintiffs Group and Lead
                             Counselfor the Putative Class




SO ORDERED


Claire C. Cecchi, U.S.D.J.

                             4.
Date: us’r 7, 2..




                                          3
